DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: WO 2016/027998 (hereafter—WO’998--) is the closest art of record.
In regards to claim 1, WO’998 discloses as per Figures, an indexable and double-sided round cutting insert (100) for a milling tool (200), the cutting insert (100) comprising: an upper side (110) having an upper flat support surface (as per Figure 4, refer to the flat support surface directly adjacent to fastener hole 100a); a lower side (120) having a lower flat support surface (as per Figure 4, refer to the flat support surface directly adjacent to fastener hole 100a); a center axis (refer to center axis going through fastener hole 100a) extending between said upper and lower side, a median plane extending perpendicular to said center axis and being situated halfway between the upper and lower side; a side surface (130) extending between said upper and lower side (110, 120), wherein an upper cutting edge (140) is formed between said upper side (110) and said side surface (130), and a lower cutting edge (150) is formed between said lower side (120) and said side surface (130), said side surface (130) including an upper and a lower positive clearance surface (134/135) such that said upper positive clearance surface (/134135) has a substantially frusto-conical extension (see Figure 4) at an upper positive clearance angle with respect to said upper cutting edge (140) and said lower positive clearance surface (134/135) has a substantially frusto-conical extension (see Figure 4) at a lower positive clearance angle with respect to said lower cutting edge (150), and a plurality of protrusions (131) extending along said side surface (130) and protruding in a radial direction perpendicular to said center axis that wherein each of said plurality of protrusions (131) has an 
WO’998 fails to disclose that each of the upper and lower clearance surfaces includes at least a primary clearance surface and a secondary clearance surface, wherein the primary clearance surface of the upper clearance surface is formed between the upper cutting edge and the secondary clearance surface of the upper clearance surface, which extends between the primary clearance surface of the upper clearance surface and the waist, wherein the primary clearance surface of the lower clearance surface is formed between the lower cutting edge and the secondary clearance surface of the lower clearance surface, which extends between the primary clearance surface of the lower clearance surface and the waist, and wherein each of said plurality of protrusions extend between the secondary clearance surfaces of the upper and lower clearance surfaces, said primary clearance surface forming a primary clearance angle and said secondary clearance surface forming a secondary clearance angle, the secondary clearance angle being larger than the primary clearance angle.
A modification of the device of WO’998 to have the missing limitations as described above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.

claims 9 and 15, they are both being interpreted as depending on claim 1 and as such, needing all of the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722